Title: Continental Congress Report on the Garrisoning of Frontier Posts by Continental Troops, 12 May 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] May 12, 1783

The same Committee submit the following report on the letter of the 3d. instant from the Commander in Chief:
That the Commander in Chief be directed whenever the posts within the United states shall be evacuated pursuant to the articles of peace to place within the same, composed of the troops under his command [who have inlisted for three years &] whose times of service may not then have expired, such garrisons as he may judge necessary; till Congress shall determine on the further arrangements proper to be made relatively to that object; and that he take such measures for transporting to the said posts artillery stores and provisions, as he may judge expedient, for which purpose the Superintendant of Finance is directed to afford all the assistance in his department which circumstances will permit.
